  Case 1:20-cr-00040-CFC Document 77 Filed 04/01/21 Page 1 of 1 PageID #: 186



                              IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF DELAWARE

UNITED STATES OF AMERICA,                              )
                                                       )
              v.                                       )        Criminal Action No. 20-CR-40-3 (LPS)
                                                       )
NAUSHAD KHAN,                                          )
                                                       )
                   Defendant.                          )

                                            STATUS REPORT

     NOW COMES the United States of America, by and through Christopher L. de Barrena-

Sarobe, Assistant United States Attorney for the District of Delaware, and hereby submits this Joint

Status Report:

         1.        The undersigned and the Defendant’s counsel, John Malik, Esq., have conferred via

phone about the case, discovery, and possible non-trial resolutions on multiple occasions. Our most

recent conversation was last week.

         2.        Mr. Malik has explained that, understandably, COVID-19 has restricted his ability to

have in-depth conversations with his client. Mr. Malik anticipates his ability to hold lengthy

meetings with his client will improve in the next three to four weeks as the COVID-19 vaccines

become more widely available. The parties plan to confer again in mid-April, well in advance of

the May 15, 2021 motions deadline. See D.I. 73.

         3.        The government is available at the call of the Court if there are additional questions.

                                                                Respectfully submitted,

                                                                David C. Weiss
                                                                United States Attorney


                                                           By: /s/ Christopher de Barrena-Sarobe
                                                               Christopher L. de Barrena-Sarobe
                                                               Assistant United States Attorney

Dated:        April 1, 2020
